Citation Nr: 1422319	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1988 until June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In a December 2008 decision, the Board denied entitlement to service connection for tinnitus.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the December 2008 Board decision and remanded this matter to the Board for readjudication.  In August 2011, the matter was remanded to the RO for additional development.  

Subsequently, in a January 2012 decision, the Board again denied entitlement to service connection for tinnitus.  The Appellant appealed that decision to the Court.  In a September 2013 Memorandum Decision, the Court vacated the January 2012 decision and remanded this matter to the Board for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board's January 2012 decision denying the Veteran's claim was vacated and remanded by the Court.  The reason for the remand was that the Court found the report of an October 2011 VA examination inadequate.  Specifically, the Court found that the examiner failed to address whether the Veteran's tinnitus is a symptom of his service connected hearing loss, as outlined in the VA Clinician's Guide.  The Court also noted that the examiner  did not discuss the possibility that the Veteran's tinnitus had delayed onset, as accepted by VA in VA training materials.  Additionally, the Court observed that the Veteran is service-connected for right ear hearing loss, and the Board did not provide adequate reasons and bases for finding that the Veteran did not meet the in-service injury element of service connection.  Based on the foregoing, a remand is necessary to provide another examination that will address tinnitus as a symptom of hearing loss and delayed onset tinnitus. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to the Veteran's claimed tinnitus since June 2012.  

2. Thereafter, the Veteran should be scheduled for a VA examination with an appropriate clinician to clarify the nature and etiology of his claimed tinnitus.  Prior to drafting the medical opinion, the claims folder and a copy of this remand must be made available to the examiner.  A notation to the effect that this record review took place should be included in the report.  

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's tinnitus is causally related to his active service, to include in-service noise exposure.  The examiner is instructed to accept the Veteran's history of in-service noise exposure.  He or should also acknowledge and discuss the findings made in the October 2011 and March 2005 VA examination reports and statements from the Veteran asserting continuity of symptomatology since service and describing post-service noise exposure.  

Discussion of whether the Veteran's tinnitus may have had delayed onset, as outlined in VA Training Letter 10-02, March 2010, should be discussed as well..  

The examiner should also comment on the relationship between the Veteran's service-connected right ear hearing loss and his current tinnitus, as outlined by the VA Clinician's Guide.  Is it as likely as not that the Veteran's right ear hearing loss caused or aggravated (worsened) the Veteran's tinnitus.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  

3. After completion of the above-requested development and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

